Interim Decision #2827

MATTER OF GENERAL ATOMIC COMPANY

In Visa Petition Proceedings
SND-N-1730
Decided by Commissioner August 21, 1980
(1) A person who is qualified as a member of the professions qualifies as a person "of

distinguished merit and ability" as that term is used in section 101(a)(15)(H)(i) of the
Immigration and Nationality Act, 8 U.S.C. 1101(a)(15)(H)(i).
(2) Where a beneficiary is a member of the profession of civil engineering, the services
are to be performed for a temporary - period of time, and the job offered requires the
services of a professional engineer, whether or not the henefiriary is preeminent or
renown in engineering is not in question. See Matter of Essex Cryogenics Industries,
Inc., 14 I&N Dee. 196 (D.A.C. 1972).

ON BEHALF OF PETITIONER: Ronna Lee Beck, Esquire

Rogovin, Stern & Hugh
1730 Rhode Island Avenue, N.W.
Washington, D.C. 20036

The instant petition is on certification at my direction for review of
the Regional Commissioner's decision. The District Director denied
the petition and certified his decision to the Regional Commissioner.
The Regional Commissioner, in agreement with the decision of the
District Director, concluded that the attainment of an undergraduate
degree in and of itself does not automatically establish an alien to be a

person of distinguished merit and ability. The Regional Commissioner
concluded further that Matter of Essex Cryogenics, Industries, Inc., 14
I&N Dee. 196 (D_A_C_ 1972), found that an alien professional is qualified

as an "H-1" only if the alien is distinguished or preeminent in his
profession.
The petitioner is offering the beneficiary employment as a civil
engineer specifically involved in stress analysis. The beneficiary has
obtained a Bachelor of Science degree in civil engineering from a
United States university and has completed 12 months of practical
training in the employ of the petitioner. During her training with the

petitioner the beneficial'y is stated to have acquired specialized knowledge uncommon to her profession. This knowledge is said to be pos532

Interim Decision #2827
sessed by only twenty-five to thirty people within the United States.
The Regional Commissioner questioned her acquisition of this knowledge as it is not offered in United States' learning institutions and
allegedly was so quickly acquired through her on-the-job experience.
Matter of Essex Cryogenics Industries, Inc.,14 I&N Dec. 196 (D.A.C.
1972), states:
The Service has long held that a person who is qualified as a member of the professions
qualifies as a person "of distinguished merit and ability" as that term is used in
section 101(a)(15)(H)(i), supra, [sic]. If additionally, he is to temporarily perform
specified services which require his professional abilities, he is qualified for "H-1"
classification.

The requirements contained in Essex, supra, do not include the
possession of an advanced degree or renown in the profession.
Section 101(a)(32) of the Immigration and Nationality Act, 8 U.S.C.
1101(a)(32), states that "[t]he term "profession" shall include but not
be limited to architects, [and] engineers ..." This definition, combined
with the holding in Essex, lead to the obvious conclusion that where an
alien will perform professional services as an engineer and is qualified
to be an engineer that alien is within the meaning of "distinguished
merit and ability."
The attainment of an undergraduate degree is a material requisite
to qualifying only where such degree is a minimum and realistic
prerequisite for entry into a profession. Matter of Shin, 11 I&N Dec.
.686 (D.D. 1966).
The instant beneficiary is a member of the profession of civil engineering. Her services are to be performed for a temporary period of
time. The job offered requires the services of a professional engineer.
Whether or not the beneficiary is preeminent or renown in engineering
is not in question. Accordingly, the following order will be entered.
ORDER• The Regional Commissioner's decision of June 20, 1980,
be withdrawn.

FURTHER ORDER, The petition be approved.

